internal_revenue_service number release date index number ------------------------ ------------------------------- ---------------- ---------------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number -------------------- refer reply to cc psi b01 plr-151779-09 date date x -------------------------------------------------- ------------------------------- date date date date date date state a b estate dollar_figurey ------------------- -------------------------- ---------------------- ----------------------- ----------------- -------------------------- ------------------ ------------------------ --------------------- ----------------------------- ------- dear -------------- this letter responds to a letter dated -------------------------- submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code plr-151779-09 facts according to the information submitted we understand the relevant facts to be as follows x was incorporated on date in accordance with the laws of state and filed an election to be treated as an s_corporation effective date on date the shareholders of x engaged in several transactions that were intended to result in a and b owning all of the outstanding shares of x specifically two other shareholders of x transferred all of their x shares to a and b by agreements dated date after those transfers the only remaining shareholders of x were a b and estate a stock assignment dated date provided for the transfer of estate’s shares in x to a in exchange for dollar_figurey however the agreement was not executed by the administrator of estate an unsigned check in the amount of dollar_figurey drawn on the account of a and b was prepared to the order of estate and attached to the stock assignment the attorney who prepared the stock assignment sent the document to a for delivery and execution by estate’s administrator along with payment however the attorney directed a not to execute the assignment or make payment pending further instruction the administrator of estate was appointed on date on date a and b signed x’s form_2553 election by small_business_corporation based on their belief that they were the only two shareholders of x the administrator of estate did not sign the form_2553 on date the check for dollar_figurey was delivered by a to the administrator of estate and the administrator of estate executed the assignment of the stock from estate to a x represents that at all times on and after date a b and the administrator of estate treated the shares of x owned by estate as owned by a because they believed that the transfer from estate to a had been completed as of date x represents that the events that resulted in the invalid s election were not motivated by tax_avoidance or retroactive tax planning and that x and its shareholders have at all relevant times treated x as an s_corporation x and its shareholders have consented to make any adjustments that the secretary may require consistent with the treatment of x as an s_corporation effective date law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year plr-151779-09 sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides that an election under sec_1362 is valid only if all persons who are shareholders in the corporation on the day on which the election is made consent to the election sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or or sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken -- a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the information submitted and the representations made we conclude that x’s subchapter_s_election was ineffective because it was not signed by all of x’s shareholders in addition we conclude that the ineffectiveness was inadvertent within the meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from date and thereafter provided that x’s s election was not otherwise invalid or terminated under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-151779-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
